IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                         NOS. WR-90,442-01 & WR-90,442-02


                  EX PARTE DEREK LEE CASEY, JR., Applicant


 ON STATE’S MOTION FOR REHEARING APPLICATIONS FOR WRITS OF
         HABEAS CORPUS IN CAUSE NOS. 12110-D & 12111-D
                 IN THE 350TH DISTRICT COURT
                       TAYLOR COUNTY

      Per curiam.

                                       ORDER

      We have before us the State’s Motion for Rehearing in these cases. We now

withdraw our opinion issued on January 27, 2021, and remand the cases to the trial court

for additional proceedings.

      Applicant was convicted of two charges of aggravated assault of a public servant

and sentenced to twenty-five years’ imprisonment in each case. Upon Applicant’s motion

to withdraw, the Eleventh Court of Appeals dismissed his appeal. Casey v. State, No.

11-17-00138-CR (Tex. App.—Eastland Dec. 14, 2017) (not designated for publication).
                                                                                    CASEY - 2

Applicant filed his applications for writs of habeas corpus in the county of conviction,

and the district clerk forwarded them to this Court. See TEX. CODE CRIM. PROC. art.

11.07.

         Applicant contended, among other things, that his plea was involuntary because

the State withheld material information from the defense, specifically that the officers did

not identify themselves. The trial court found that the alleged “failure to identify” was

either untrue or unknown to the prosecutor and that the Brady violation appeared to be

based on speculation by Applicant. Based on the record before us at the time of our

review, we disagreed and granted Applicant relief.

         In part, the evidence before us showed that Applicant’s trial attorney, John Young,

testified by affidavit at the habeas stage that the pretrial discovery materials indicated that

the police did identify themselves before Applicant shot at them. In fact, Young

apparently told Applicant that the file showed that the officers “repeatedly” warned him

that they were officers. Applicant’s appellate attorney, Landon Thompson, testified by

affidavit that the pretrial discovery materials did not reveal the “failure to identify.” In

support of a motion for new trial, Thompson even went so far as to say that the officers

“were not visibly in uniform or displaying badges at the time of the alleged assault.”

         Exhibits provided by the State on rehearing indicate that defense counsels’

statements and our holding are not supported. Therefore, we withdraw our prior opinion

and remand these cases to the trial court for additional proceedings. On remand, the State
                                                                                     CASEY - 3

is instructed to file its exhibits in the district court. After considering these exhibits and

any additional evidence the parties wish to provide, the trial court shall make new

findings of fact and conclusions of law on the claims raised in Applicant’s writ

applications.

       The court is ordered to make these additional findings and conclusions within 60

days of the date of this order. The clerk shall thereafter immediately transmit to this

Court the entire record of the proceedings.

       IT IS SO ORDERED THIS THE 21ST DAY OF APRIL, 2021.

Do not publish